Exhibit 10.2

 

PROMISSORY NOTE

 

 

 

 

 

 

 

 

 

Principal

Loan Date

Maturity

Loan No

Call / Coll

Account

Officer

Initials

$8,467,000.00

04-28-2020

04-28-2022

6783470851

04A0 / 999

 

48486

 

References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing "***" has been omitted due to text length limitations.

 

 

Borrower:

KONA GRILL ACQUISITION, LLC

Lender:

BBVA USA

 

1624 MARKET ST

 

SBA PPP CO

 

DENVER, CO 80202

 

999 18TH ST SUITE 2800

 

 

 

DENVER, CO 80202

 

 

 

8002391996

 

 

 

 

 

 

Principal Amount:  $8,467,000.00

 

Date of Note: April 28, 2020

 

PROMISE TO PAY. KONA GRILL ACQUISITION, LLC ("Borrower") promises to pay to BBVA
USA ("Lender"), or order, in lawful money of the United States of America, the
principal amount of Eight Million Four Hundred Sixty-seven Thousand & 00/100
Dollars ($8,467,000.00), together with interest on the unpaid principal balance
from April 28, 2020, calculated as described in the "INTEREST CALCULATION
METHOD" paragraph using an interest rate of 1.000% per annum based on a year of
360 days, until paid in full. The interest rate may change under the terms and
conditions of the "INTEREST AFTER DEFAULT" section.

PAYMENT. Borrower will pay this loan in 18 payments of $476,582.42 each
payment. Borrower's first payment is due November 28, 2020, and all subsequent
payments are due on the same day of each month after that. Borrower's final
payment will be due on April 28, 2022, and will be for all principal and all
accrued interest not yet paid. Payments include principal and interest. Unless
otherwise agreed or required by applicable law, payments will be applied first
to interest, then to any fees or amounts for additional products or services you
obtain in connection with this loan (such as debt cancellation/suspension
protection, credit insurance, warranty coverage, etc.) that are payable with
or as part of your payment, then to principal due, then to any unpaid collection
costs and other charges due under this Note, with any remaining amount to the
outstanding principal balance. Borrower will pay Lender at Lender's address
shown above or at such other place as Lender may designate in writing.

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method. This calculation method results in a
higher effective interest rate than the numeric interest rate stated in this
Note.

TRANSACTIONS WITH AFFILIATES. Borrower shall not directly or indirectly
(including through its parent company(ies), subsidiary(ies), or affiliate(s))
transfer any proceeds of the Loan to, nor
use them for the benefit of, a Bank Affiliate, including using any
of the proceeds of the Loan to make any payment on (or with respect to) any
loan or other debt from any Bank Affiliate. Borrower may request a list of Bank Affiliates,
which is updated on a quarterly basis, from
the Bank by contacting its relationship manager. The term "Bank Affiliate" means any
entity (1) that is directly or indirectly (including ownership through a trust
and beneficial ownership), controlling, controlled by, or under common control
with Lender (such an entity a "Control Entity"), (2) in which a majority of
its directors, trustees, or general partners (or individuals exercising similar
functions) constitute a majority of the persons holding any
such office with Lender or a Control Entity, (3) that is sponsored and advised
on a contractual basis by Lender or another Bank Affiliate, or (4) that is an
investment fund for which Lender or any other Bank Affiliate serves as an
investment adviser. Ownership of fifteen percent (15%) or
more of the ownership interest in an entity shall be deemed control of the
entity, and each general partner shall be deemed to have control over a
partnership.

To the extent the proceeds of this Loan will be used to purchase securities
(regardless of whether such purchase is conducted through BBVA Securities Inc.
or through another broker-dealer): (1) no securities of a Bank Affiliate
(including those underwritten by a Bank Affiliate) shall be purchased during an
issuance or underwriting period, or in a way that would transfer Loan proceeds
to a Bank Affiliate; (2) no securities shall be purchased where a Bank Affiliate
is selling them as principal (even in the open market); and (3) Borrower agrees
to promptly notify Lender of any violation of this provision.

Failure to comply with the foregoing Transactions with Affiliates requirements
at any time during the term of this Agreement, including renewals  and
extensions thereof, shall be deemed a Default and subject to the default
provisions and remedies available to Lender.

PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower's obligation to continue to make payments
under the payment schedule. Rather, early payments will reduce the principal
balance due and may result in Borrower's making fewer payments. Borrower agrees
not to send Lender payments marked "paid in full", "without recourse", or
similar language. If Borrower sends such a payment, Lender may accept it
without losing any of Lender's rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes "payment in full" of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: BBVA USA, SBA PPP CO, 999
18TH ST SUITE 2800, DENVER, CO 80202.

LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the regularly scheduled payment or $40.00, whichever is greater.

INTEREST AFTER DEFAULT. Upon default, at Lender's option, and if permitted by
applicable law, Lender may add any unpaid accrued interest to principal and such
sum will bear interest therefrom until paid at the rate provided in this Note
(including any increased rate). Upon default, the interest rate on this Note
shall be increased by 10.000 percentage points. However, in no event will the
interest rate exceed the maximum interest rate limitations under applicable law.

DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note:

Payment Default. Borrower fails to make any payment when due under this Note.

Other  Defaults.   Borrower  fails to comply with or  to perform any
other  term, obligation, covenant or  condition contained in this
Note  or  in   any of the related documents or to comply with or to perform any
term, obligation, covenant or condition contained in any other agreement between
Lender and Borrower.

Default in Favor of Third Parties. Borrower  or  any Grantor  defaults
under  any loan,  extension  of credit,  security
agreement,  purchase  or  sales agreement, or any other agreement, in favor of
any other creditor or person that may materially affect any of Borrower's
property or Borrower's ability to repay this Note or perform Borrower's
obligations under this Note or any of the related documents.

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false  or misleading at any time thereafter.

Death or Insolvency. The dissolution of Borrower (regardless of whether election
to continue is made), any member withdraws from Borrower, or any other
termination of Borrower's existence as a going business or the death of any
member, the insolvency of Borrower,   the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan.   This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party  of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.

Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.










Loan No: 6783470851

PROMISSORY NOTE

(Continued)

Page 2

 

Insecurity. Lender in good faith believes itself insecure.

UNITED STATES SMALL BUSINESS ADMINISTRATION (SBA) GOVERNING LAW. When SBA is the
holder, this Note will be interpreted and enforced under Federal law, including
SBA regulations. Lender or SBA may use state or local procedures for filing
papers, recording documents, giving notice, foreclosing liens, and other
purposes. By using such procedures, SBA does not waive any Federal immunity from
state or local control, penalty, tax, or liability. As to this Note, Borrower
may not claim or assert against SBA any local or state law to deny any
obligation, defeat any claim of SBA, or preempt Federal law.

LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid  interest immediately due, and
then Borrower will pay that amount.

ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender the reasonable
costs of such collection. This includes, subject to any limits under applicable
law, Lender's attorneys' fees and Lender's legal expenses, whether or not there
is a lawsuit, including without limitation attorneys' fees and legal expenses
for bankruptcy proceedings (including efforts to modify or vacate any automatic
stay or injunction), and appeals. If not prohibited by applicable law, Borrower
also will pay any court costs, in addition to all other sums provided by law.

JURY WAIVER. Lender  and Borrower  hereby waive  the  right to any jury
trial  in any action, proceeding, or  counterclaim  brought by either  Lender or
Borrower against the other.

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Colorado without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of Colorado.

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $10.00 if Borrower
makes a payment on Borrower's loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account).  This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums
owing on the debt against any and all such accounts.

COLLATERAL. This loan is unsecured.

AMENDMENTS. This Note constitutes the entire understanding and agreements of the
parties as to the matters set forth in this Note. No alteration or amendment of
this Note shall be effective unless given in writing and signed by the party
or parties sought to be bound by the alteration or amendment.

SEVERABILITY. If a court of competent jurisdiction finds any provision of
this Note to be illegal, invalid, or unenforceable as to any circumstance, that
finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it
becomes legal, valid and enforceable. If the offending provision cannot be so modified,
it shall be considered deleted from this Note. Unless otherwise required by law,
the illegality, invalidity, or unenforceability of any provision of this Note
shall not affect the legality, validity or enforceability of any other provision
of this Note.

ADDITIONAL PROVISIONS. Notwithstanding any other provisions of this Note to the
contrary: (a)Lender's Remedies. Lender also may exercise any and all remedies
available to it. Lender's rights are cumulative and may be exercised together,
separately, and in any order; (b)No Assignment. Borrower agrees not to assign
any of Borrower's rights or obligations under this Note; (c)Prepayments. The
terms "prepayment"  and "early payment" mean any payment that exceeds the
combined amount of interest, principal due, and charges due as of the date
Lender receives that payment.  The amount of this excess will be applied to the
outstanding principal balance;(d)Final Payment.  Borrower agrees that,   if
Borrower owes any late charges, collection costs or other amounts under this
Note or any related documents, Borrower's final payment under this Note will
include all of these amounts, as well as all unpaid principal and accrued
interest;(e)Loan Fees. Borrower agrees that all loan fees and other prepaid
finance charges are fully earned as of the date of the loan and will not be
subject to refund upon early payment (whether voluntary or as a result of
default).

ADDITIONAL EVENTS OF DEFAULT. Notwithstanding any other provisions herein to the
contrary, each of the following also shall be an Event of Default hereunder:

(i)If the Borrower is an LLC, any change in the ownership of twenty-five percent
(25%) or more of the membership interests in Borrower.

(ii)Any material adverse change in the financial condition of any guarantor.

BUSINESS PURPOSE. The Borrower agrees to use the proceeds of this Note or Credit
Agreement solely for business purposes and not any personal, family or household
purpose.

JURISDICTION. Any legal action or proceeding brought by
Lender or Borrower against the other arising out of or relating to the loan evidenced
by this instrument (a "Proceeding") shall be instituted in the federal court
for or the state court sitting in the county where Lender's office that made
this loan is located. With respect to any Proceeding, each Borrower, to
the fullest extent permitted by law: (i) waives any objections that Borrower may
now or hereafter have based on venue and/or forum non conveniens of any
Proceeding in such court; and (ii) irrevocably submits to the jurisdiction of
any such court in any Proceeding.
Notwithstanding anything to the contrary herein, Lender may commence legal proceedings
or otherwise proceed against Borrower in any other jurisdiction if determined by
Lender to be necessary in order to fully enforce or exercise any right or remedy
of Lender relating to this loan, including without limitation, realization upon
collateral that secures this loan.

OTHER COLLATERAL. Collateral securing other loans with Lender may also secure
this loan.  To the extent collateral previously has been given   to lender by
any person which may secure this loan, whether directly or indirectly, it is
specifically agreed that, to the extent prohibited by law, all such collateral
consisting of household goods will not secure this loan. In addition, if any
collateral requires the giving of a right of rescission  under Truth in Lending
for this loan, such collateral also will not secure this loan unless
and until all required notices of that right have been given.

CHANGE IN INITIAL INTEREST RATE. If this Note evidences an extension of credit
with a variable rate and an initial or a current interest rate or index is
stated, the initial or current rate or index stated on the Note may differ from
the actual rate or index due to changes in the rate or index   before closing.

CONSTRUCTION OF DOCUMENTS. In the event of any conflict within the provisions of
this Note or between this Note and any other document referred to or executed in
connection with this Note, and notwithstanding any other provision
to the contrary in any of the foregoing, the provisions most favorable to Lender
shall control.  The parties hereto agree and acknowledge that no rule of
construction permitting or requiring   any claimed ambiguities to be resolved
against the drafting party shall be employed in the
interpretation of this Note or any of the other documents referred to or
executed in connection with this Note.

ERRORS AND OMISSIONS. I agree that if deemed necessary by Lender or any agent
closing the loan evidenced by this Note ("the Loan"), Lender or the agent may
correct and adjust this Note and any other documents executed in connection with
the Loan ("Related Documents") on my behalf, as if I were making the correction
or adjustment, in order to correct clerical errors. A clerical error is
information in a document that is missing or that does not reflect accurately my
agreement with Lender at the time the document was executed. If any such
clerical errors are material changes, I agree to fully cooperate in correcting
such errors within 30 days of the date of mailing by Lender of a request to do
that. Any change in the documents after they are signed to reflect a change in
the agreement of the parties is an "alteration" or "amendment," which must be in
writing and signed by the party who will be bound by the change.

MINIMUM INTEREST RATE. Notwithstanding anything to the contrary contained in
your note, credit agreement or other instrument (the "Note") your interest rate
or Periodic Rate, will never be lower than the legal minimum interest
rate or floor as described in your Note. If your Note provides for
a variable rate tied to an index plus a margin, that rate may, at times, total
an amount less than the Minimum Interest Rate. In such case your interest rate
or Periodic Rate will be the stated Minimum Interest Rate. In the event that
the sum of the Index plus the margin is greater than the Minimum Interest Rate,
then this higher rate shall be the interest rate or Periodic Rate charged on
your Note.

REINSTATEMENT OF MINIMUM INTEREST RATE OR INDEX. If the Note provides for a
minimum interest rate or minimum interest rate index (sometimes referred to as
the 'floor'), and such minimum interest rate or minimum interest rate index is
waived or removed in conjunction with Borrower entering into an interest rate
swap transaction, such minimum interest rate shall automatically
be reinstated if, and at the time, the interest rate swap transaction is
canceled or terminated for any reason.

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or



Loan No: 6783470851

PROMISSORY NOTE

(Continued)

Page 3

 

endorser, shall be released from liability. All such parties agree that Lender
may renew or extend (repeatedly and for any length of time) this loan or release
any party or guarantor or collateral; or impair, fail to realize upon or perfect
Lender's security interest in the collateral; and take any other action deemed
necessary by Lender without the consent of or notice to anyone. All such parties
also agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Note are joint and several.

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE.

 

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

BORROWER:

 

KONA GRILL ACQUISITION, LLC

 

 

 

 

 

 

By:

/s/ Tyler Loy

 

 

 

TYLER LOY, OFFICER of KONA GRILL ACQUISITION, LLC

 

 

 



